DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary amendment received on 07/17/2020 has been considered. It is noted that claims 1, 4, 5, 15, 18-21, and 23 have been amended. Claims 3 and 22 have been cancelled. New claim 26 has been added.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 2, 4-21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Frenkel (US 2007/0015584) in view of Barclay et al (US 2012/0094737).
	Regarding claims 1, 20, and 26: Frenkel discloses a method of video game competition wagering in a hybrid game including a host game and a guest game (see abstract; figure 1; paragraph [0006]), the method comprising: receiving a wager associated with a player in the host game (see paragraph [0010], showing a player providing a deposit to participate in the game via the player terminal); determining an outcome of at least one gambling event in the host game (see paragraph [0009], showing at the end of the game there is a conclusion that determines the awarding value to the player); associating one or more game elements with the player based at least in part on the gambling event outcome, wherein the game elements affect the player’s interaction in a round of play of the guest game (see paragraph [0009], showing relating state of game play to the player’s terminal); and determining a gaming outcome based at least in part on the player’s interaction with the round of play in the guest game (see paragraph [009], showing providing awarding value at the conclusion of the game based on the a winning outcome to the winning player).
	Frenkel teaches the invention substantially as claimed. However, Frenkel does not explicitly disclose the host game including a gambling modality; initiating at the processors, the round of play in the guest game, wherein the guest game includes a non-gambling interactive video game.
	In an analogous invention, Barclay et al teaches the host game including a gambling modality; initiating at the processors, the round of play in the guest game, wherein the guest game includes a non-gambling interactive video game (see abstract; paragraph [0069], showing a game system wherein a main/host game is a wagering game, while the secondary/guest game comprises of a non-wagering game based on the outcome and events of the first game).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to modify Frenkel’s interactive gaming among a plurality of players system and methods as taught by Barclay et al’s integrating video feeds and wagering-game web content for the purpose of having a game with a primary and secondary game play, where the main primary game is a gambling/wagering game and the secondary game is non-gambling type game for the purpose of providing the player with a multi-faceted game. This yields the expected result of increasing the player’s enjoyment and satisfaction in the game.

	Regarding claims 2 and 21: Frenkel discloses further comprising allocating at least a portion of the wager to the player based at least in part on the gaming outcome (see paragraph [0039]).

	Regarding claims 4 and 23: Frenkel discloses wherein the host game includes a gambling modality; wherein the gambling modality comprises one or more of a poker-based game, a roulette-based game, a slot-based game, a Keno-based game, and a dice-based game (see paragraph [0007]).

	Regarding claims 5 and 24: Frenkel discloses wherein the guest game comprises one or more of a multiplayer game and a video game configured for use in the hybrid game (see paragraph [0007], showing game play by the plurality of players may be poker, which is a multiplayer game played on the video gaming terminal).

	Regarding claim 6: Frenkel discloses wherein the multi-player video game is configured for use in the hybrid game by one or more of: wrapping the multi-player video game; interfacing with the multi-player video game using a software development kit (SDK); interfacing with the multi-player video game using an application program interface; and modifying at least a portion of the code associated with the multi-player video game (see paragraph [0043], showing software providing graphics displayed on the player terminal for player interaction with the game, which Examiner construes to be equivalent to using an application program interface).

Regarding claim 7: Frenkel discloses wherein the guest game is controlled by the host game (see paragraph [0043], showing host being able to control other player terminals).
Regarding claims 8-10: Frenkel discloses wherein the host game initiates the round of play in the guest game, the round of play is configured to provide the player an advantage of game elements derived from the host game; wherein the game elements provide a benefit or detriment affecting the player’s performance in the guest game; wherein the host game initiates the round of play in the guest game (see paragraphs [0043]-[0044]).

Regarding claims 11-13: Frenkel discloses further comprising initiating a plurality of rounds of play in the guest game; wherein each of the rounds of play include a different variation of the guest game; wherein the player is allocated different game elements in each round of play, the different game elements each associated with the gambling event outcome preceding the round of play (see paragraph [0048], showing multiple betting rounds are provided and played).

Regarding claims 14 and 25: Frenkel discloses analyzing a behavior of the player during the round of play; determining based at least in part on the analysis that a player is engaged in unusual activity; and initiating a remediation action based at least in part on the determination (see paragraph [0020]).

Regarding claim 15: Frenkel discloses a computer-implemented system for video game competition wagering in a hybrid game comprising a host game and a guest game (see abstract; figure 1; paragraph [0006]), the system comprising: a host game system configured to: receive a wager associated with a player in the host game (see paragraph [0010], showing a player providing a deposit to participate in the game via the player terminal); determine an outcome of at least one gambling event in the host game (see paragraph [0009], showing at the end of the game there is a conclusion that determines the awarding value to the player); associate one or more game elements with the player based at least in part on the gambling event outcome (see paragraph [0009], showing relating state of game play to the player’s terminal); and initiate a round of play in the guest game; a guest game system configured to: receive information identifying the game elements and the player, wherein the game elements affect the player’s interaction in the round of play of the guest game (see paragraphs [0043]-[0044]); determine a gaming outcome based at least in part on the player’s interaction with the round of play in the guest game (see paragraph [0009], showing providing awarding value at the conclusion of the game based on the a winning outcome to the winning player); and provide the gaming outcome to the host game system (see paragraph [0009]).
Frenkel teaches the invention substantially as claimed. However, Frenkel does not explicitly disclose the host game including a gambling modality; initiating at the processors, the round of play in the guest game, wherein the guest game includes a non-gambling interactive video game.
	In an analogous invention, Barclay et al teaches the host game including a gambling modality; initiating at the processors, the round of play in the guest game, wherein the guest game includes a non-gambling interactive video game (see abstract; paragraph [0069], showing a game system wherein a main/host game is a wagering game, while the secondary/guest game comprises of a non-wagering game based on the outcome and events of the first game).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Frenkel’s interactive gaming among a plurality of players system and methods as taught by Barclay et al’s integrating video feeds and wagering-game web content for the purpose of having a game with a primary and secondary game play, where the main primary game is a gambling/wagering game and the secondary game is non-gambling type game for the purpose of providing the player with a multi-faceted game. This yields the expected result of increasing the player’s enjoyment and satisfaction in the game.

Regarding claim 16: Frenkel discloses further comprising a casino system that controls at least one aspect of the host game (see paragraph [0043]).

Regarding claim 17: Frenkel discloses wherein the host game system is configured to allocate a portion of the wager to the player based at least in part on the gaming outcome (see paragraph [0039]).

Regarding claim 18: Frenkel discloses wherein the host game system is configured to: initiate multiple rounds of play; and allocate different game elements in each round of play, the different game elements each associated with the gambling event outcome preceding the round of play (see paragraph [0048], showing multiple betting rounds are provided and played),

Regarding claim 19: Frenkel discloses further comprising a player analysis system configure to: analyze a behavior of the player during the round of play; determine based at least in part on the analysis that the player is engaged in unusual activity; and initiate a remediation action based at least in part on the determination (see paragraph [0020]). 


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715